*365
ORDER

On order of the Court, applications for leave to appeal with motions for immediate consideration, filed by both parties, are considered, and oral arguments of the parties having been heard, pursuant to GCR 1963, 853.2(4), immediate consideration has been granted and it appearing that there is no need for further proceedings here or in the lower courts, in lieu of leave to appeal the following final decision is entered:
The judgment of the Court of Appeals dated this date is affirmed.
The Legislature has mandated that the local units of government shall hold presidential primary elections and there is presently no provision for state reimbursement of the costs.
1972 PA 60, as amended, * does not violate Const 1963, art 4, § 24 for the reasons set forth in the Court of Appeals order dated this date.
The act does not violate Const 1963, art 7, § 26; the holding of a presidential primary is a public purpose authorized by law.
No costs, a public question being involved.
*366Case below, Court of Appeals Nos. 28019, 28020, orders of April 1 and 5, 1976, respectively.

 MCL 168.613 etseq.;MSA 6.1613 etseq.—Reporter.